         Case 1:16-cv-10386-LTS Document 375 Filed 09/09/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
INTEGRATED COMMUNICATIONS &                    )
TECHNOLOGIES, INC. et al.,                     )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )       Civil No. 16-10386-LTS
                                               )
HEWLETT-PACKARD FINANCIAL                      )
SERVICES COMPANY et al.,                       )
                                               )
       Defendants.                             )
                                               )

           ORDER ON PLAINTIFFS’ MOTION FOR DISCOVERY (DOC. NO. 373)

                                         September 9, 2020

SOROKIN, J.

          Months ago, the Court notified counsel that it would expect a joint status report

fourteen days after the Court ruled on the cross-motions for summary judgment filed by the

parties. The Court reiterated that Order at the conclusion of its summary judgment ruling. As

explained previously, Defendants complied with that Order. Plaintiffs did not. Doc. No.

372. Accordingly, the Court established a schedule for the remainder of the case, authorized the

Defendants to take the depositions they sought and did not authorize any depositions for

Plaintiffs for the reasons explained previously, id., as well as a sanction for the Plaintiffs’

disregard of the Court’s Order. Now Plaintiffs request leave to take the ten depositions they

identified previously and object to one of the depositions sought by Defendants. Doc. No.

373. The objection is OVERRULED. It was waived by both failing to include it in the joint

status report and failing to seek more time to file the joint status report. In any event, the

objection is without merit as Defendants are reasonably entitled to depose the translator whose

                                                   1
          Case 1:16-cv-10386-LTS Document 375 Filed 09/09/20 Page 2 of 3



translation was considered by the Court in its ruling on summary judgment and, presumably, will

be at issue in the trial.

         Regarding the request for depositions, following the course the Plaintiffs have charted in

this case of disregard for the governing rules, see, e.g., Doc. Nos. 67, 69, 234, 368, Plaintiffs are

unrepentant for their disregard of the Court’s Order. In their view, their rights were “preserved”

by Defendants’ report, Doc. No. 373 at 4, and if fault lies anywhere it lies with Defendants. Id.

(complaining that the report “omit[ted] all prior meet-and-confer[s]”). While the Court rejects

Plaintiffs’ recharacterization, on balance the Court is persuaded that denying the Plaintiffs

deposition discovery would be too strong a sanction for this particular violation. Accordingly,

the Court authorizes the Plaintiff to take the ten depositions identified previously. Doc. No. 308

at 14. Neither party is authorized to substitute a deponent without the prior authorization of the

Court.

         In the status report, Defendants requested in person medical and psychological

examinations of five Plaintiffs. Doc. No. 371 at 6–7. Plaintiffs did not object to this request in

the “joint status report,” of course, because the joint status report did not contain Plaintiffs’

position, as noted previously. Plaintiffs’ recent filing, though addressing other aspects of the

Defendants’ positions set forth in that report, did not object to the in-person examinations of

these five deponents. Accordingly, Defendants’ request for these in person medical and

psychological examinations is ALLOWED AS UNOPPOSED. These examinations, absent

further order of the Court, shall be completed by the deadline established for the conclusion of

fact discovery. Counsel for all parties are reminded that the Court does not anticipate moving

the trial date. Further, the Court anticipates that the trial will proceed notwithstanding




                                                   2
          Case 1:16-cv-10386-LTS Document 375 Filed 09/09/20 Page 3 of 3



coronavirus, as the Court has implemented health and safety protocols permitting the resumption

of jury trials later this month.

        Finally, Plaintiffs are warned that their misconduct and disregard of the rules identified

by the Court throughout this case may be considered cumulatively in the course of this litigation

including possibly in the form of evidence in front of the jury or an instruction to the jury.


                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                  3
